                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

IN RE:

RAYMOND ARCHULETTA,

         Debtor.                                                     Case No. 19-10038-ta7

                                               ORDER

         This matter came before the Court for a final hearing on a North Hills Property Owner’s

Association, Inc.’s (“North Hills”) Motion Objecting to Claim of Exemptions, filed February 7,

2019, doc. 22. For the reasons stated in the accompanying Opinion, and being otherwise

sufficiently advised, the Court HEREBY ORDERS:

         1.     Homestead Exemption Allowed. North Hills’ objection to Debtor’s homestead

exemption is overruled, subject to the limitations set out below.

         2.     Amended Petition. Within 14 days of the entry of this Order, Debtor shall amend

his bankruptcy petition to show the alternative spellings of his surname and to state his legal name

as reflected on his birth certificate and social security card.

         3.     Collection Action Against Miramontez Estate. North Hills may continue its

collection action against the estate of Judy A. Miramontez. In doing so, North Hills may name

Debtor in his capacity as the estate’s personal representative.

         4.     Post-petition Claim Against Debtor Personally. North Hills may sue Debtor

personally for property assessments accruing post-petition, subject to any defenses Debtor may

have.




 Case 19-10038-t7        Doc 43      Filed 01/28/20      Entered 01/28/20 15:38:03 Page 1 of 2
       5.     North Hills May File a Judgment Lien on Debtor’s House. Should North Hills

obtain a judgment against the estate of Judy A. Miramontez, North Hills may record a transcript

of judgment in Sandoval County, New Mexico, thereby encumbering the house at issue.

       6.     No Violation of Discharge Injunction. North Hills may take the actions discussed

in paragraph 3-5 above without violating Debtor’s discharge injunction.




                                                   ____________________________________
                                                   Hon. David T. Thuma
                                                   United States Bankruptcy Court

Entered: January 28, 2020

Copies to: Counsel of record




                                             -2-
 Case 19-10038-t7      Doc 43     Filed 01/28/20    Entered 01/28/20 15:38:03 Page 2 of 2
